Citation Nr: 1637218	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic mastoiditis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from August 2, 1985 to August 30, 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Veteran provided testimony before a Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran was informed in April 2016 correspondence that the Veterans Law Judge who presided over the above hearing was no longer employed at the Board, and was given the opportunity to request another hearing.  The letter also informed her that if no response was received within 30 days, it would be assumed that another hearing was not desired.  The Veteran did not respond.  As such, the Board will assume that the Veteran did not want another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


The Veteran's bilateral hearing loss, tinnitus and chronic mastoiditis were not noted on entrance into military service on August 2, 1985, or on her February 1985 enlistment examination.  The Veteran is therefore considered sound with regard to those disorders unless clear and unmistakable evidence demonstrates that the veteran's disease or injury existed prior to service and clear and unmistakable evidence demonstrates that the pre-existing disease or injury was not aggravated by service.  See 38 U.S.C.A. § 1111 (West 2014).

A May 2010 VA examiner determined that the Veteran's hearing loss was not related to service, but rather stemmed from incidents in childhood or early childhood.  In its May 2014 remand, the Board found that the opinion did not address the fact that the Veteran was considered sound on entrance, and was deficient in addressing the rebuttal of the presumption of soundness.  The claims were remanded for an adequate VA examination and medical opinion.

The VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  

The Veteran was afforded a VA audiology examination and a VA ear conditions examination in July 2014.  Initially, while the Veteran was diagnosed as having right ear hearing loss, the VA audiology examiner did not provide an etiology opinion.  With regard to the left ear hearing loss, the examiner determined that the left ear hearing loss existed prior to service and was not aggravated beyond normal progression in military service.   The rationale provided was that the Veteran entered service with a left ear mild hearing loss.  The examiner stated that the service examinations indicated a fluctuating hearing loss, typical of middle ear dysfunction and that the Veteran had stated on the entrance examination that she had a history of ear problems.  

The Board finds that the VA audiology examiner not only failed to provide an opinion with regard to the right ear, but also failed to use the correct legal standard in providing an opinion with respect to the left ear hearing loss.  

With respect to the tinnitus and mastoiditis claims, the VA ear conditions examiner also failed to use the correct legal standard in rendering an opinion.  Rather, the examiner opined that it was less likely than as not that the Veteran's tinnitus and chronic mastoiditis began in or is otherwise related to her military service.  The examiner noted that the service treatment records indicated ear pain and infections during her childhood.

In light of the evidence presented above, the Board finds that further clarification from a VA examiner is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for a health care provider with appropriate expertise to review the Veteran's claims file with respect to the Veteran's claims for bilateral hearing loss, tinnitus and mastoiditis.

The Board notes that it is a conclusive fact that the Veteran's February 1985 VA examination does not note any bilateral hearing loss, tinnitus and/or chronic mastoiditis, nor is there any notation of those conditions on August 2, 1985. 

 The examiner should then address the following:

(a) Whether the Veteran's bilateral hearing loss, tinnitus and/or chronic mastoiditis clearly and unmistakably pre-existed her military service. 

The examiner should discuss the Veteran's February 1985 enlistment examination, and then the August 6, 8 and 9, 1985 treatment records documenting conductive hearing loss bilaterally, less than a week after entrance into service. 

If clear and unmistakable evidence exists, the examiner should explicitly note which evidence he/she relies on for that finding.  The examiner should then move to (b) of this inquiry. 

If clear and unmistakable evidence cannot be shown that the Veteran's bilateral hearing loss, tinnitus and/or chronic mastoiditis pre-existed service, then the examiner should move to inquiry (c).

(b) Whether the Veteran's bilateral hearing loss, tinnitus and/or chronic mastoiditis clearly and unmistakably were not aggravated (e.g., made permanently worse beyond the normal progression of that disease) by the Veteran's military service. 

The examiner should discuss the Veteran's notation of bilateral hearing loss within the short period of time from her entrance into military service, as well as her approximately 29 days of total active service time.  The examiner should also discuss the Veteran's lay statements of record regarding any increase in/aggravation of symptomatology as a result of service. 

With regard to any increase in symptomatology demonstrated during military service, the examiner should specifically identify (1) whether there was any increase that occurred during service; and if so, (2) address whether such an increase clearly and unmistakably was the result of the normal progression of that disease, or not.

The Board notes that there is a presumption of aggravation and that the examiner must clearly and explicitly articulate the evidence relied upon for his/her finding if a finding of non-aggravation is found.

If the examiner fails to find clear and unmistakable evidence of either pre-existence (in (a)) or non-aggravation (in (b)), the examiner is instructed to find as conclusive fact that the Veteran was physically sound on entrance into service with respect to her bilateral hearing loss, tinnitus and chronic mastoiditis.  The examiner should then move to inquiry (c) below.

(c) Whether the Veteran's bilateral hearing loss, tinnitus and chronic mastoiditis more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2. When the development requested has been completed, the case should be reviewed by the AOJ with consideration of the additional evidence.  If any benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




